Title: John Adams to Isaac Smith Sr., 11 March 1781
From: Adams, John
To: Smith, Isaac Sr.


     
      Sir
      Leyden March 11th. 1781
     
     Your favour of the 18th. of Decr. reached me to day. I lament the Loss of my Letters by Davis, but I hope Mrs. Adams did not lose her Present, which I hear nothing of. I thank You, Sir, for the kind News of my Family. Mr. Guild is taken and all my Letters and other things sent by him lost.
     I wish I could give You any good News, especially of Peace, but alass there is no hopes of it. The English are labouring with all their Art and Might to spread the Flames of War thro’ all Europe. I don’t know that they would get or We lose any Advantage by that: but such is their incendiary Temper at present.
     I am glad to learn that the Army is to be placed on a more permanent footing. I wish to know the State of Commerce and Privateering. Your Letters Via Spain always reach me.
     This will go by Mr. De L’Etombe; the new Consul, a valuable Man—so thinks your’s respectfully &c.
    